                              Case 2:16-cv-01335-RFB-VCF Document 96 Filed 05/05/20 Page 1 of 2


                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       3
                             CARA XIDIS, ESQ.
                       4     Nevada Bar No. 11743
                             GANZ & HAUF
                       5     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       6     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       7
                             Attorneys for Plaintiffs
                       8
                                                                             -o0o-
                       9
                                                          UNITED STATES DISTRICT COURT
                     10

                     11                                           DISTRICT OF NEVADA

                     12      DONALD NICHOLSON,
                                                                                     CASE NO.: 2:16-cv-01335-RFB-VCF
                     13                            Plaintiff,
                     14      vs.
                     15
                             DISPACK PROJECTS NV d/b/a DOLIUM, a
                     16      Belgian company; QUADRANT CMS N.V., a
                             Belgian company;    SHELTON BROTHERS
                     17      INC.,     a     Massachusetts   corporation;
                             ADVANTAGE TRANSPORATION, INC., a
                     18      Utah corporation; ROE DISTRIBUTORS I-V;
                     19      ROE      MANUFACTURERS        I-V;     ROE
                             TRANSPORTERS I-V; DOES I through X; and
                     20      ROE CORPORATIONS I through X, inclusive.

                     21                            Defendants.
                     22
                                     IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     23
                             counsel of record, that the deadline for Plaintiff to file his response to Defendant, Shelton Brothers,
                     24
                             Inc.’s Motion for Summary Judgment (ECF No.: 63) be extended from May 5, 2020 to May 19,
                     25

                     26      2020.

                     27      …

                     28      …

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 1 of 2
       Fax: (702) 598-3626
                              Case 2:16-cv-01335-RFB-VCF Document 96 Filed 05/05/20 Page 2 of 2


                       1            This extension is being requested in good faith and not for the purpose of delay. As a result

                       2     of COVID-19 restrictions, additional time is need to compile exhibits and obtain supporting
                       3
                             affidavits to accompany Plaintiff’s response.
                       4

                       5     Dated this 1st day of May, 2020.                 Dated this 1st day of May, 2020.
                       6     GANZ & HAUF                                      MURCHISON & CUMMING LLP
                       7
                             /s/ Marjorie Hauf                                /s/ Michael Nunez
                       8
                             Marjorie Hauf, Esq.                              Michael Nunez, Esq.
                       9     Nevada Bar No. 8111                              Nevada Bar No. 10703
                             8950 W. Tropicana Ave, Suite 1                   350 S. Rampart Blvd, Suite 320
                     10
                             Las Vegas, Nevada 89147                          Las Vegas, NV 89145
                     11      Attorneys for Plaintiff,                         Attorneys for Defendant,
                             Don Nicholson                                    Shelton Brothers Inc.
                     12

                     13
                                    IT IS SO ORDERED.
                     14
                                    Dated this ___ day of _____________, 2020.
                     15         ________________________________
                     16
                                RICHARD F. BOULWARE, II
                                UNITED STATES DISTRICT JUDGE __________________________________
                     17                                                             UNITED STATES DISTRICT JUDGE
                                DATED this 5th day of May, 2020.
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 2 of 2
       Fax: (702) 598-3626
